Citation Nr: 0740914	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-03 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1948 to 
September 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision.

This case was advanced on the docket.

The veteran's claim for bilateral hearing loss was reopened 
by a Board decision in August 2006 and remanded along with 
the veteran's claim for service connection for tinnitus for a 
VA examination.  The veteran was scheduled for examinations 
on several occasions, but the veteran failed to report for 
any of the scheduled examinations.  Therefore, the veteran's 
claim was returned to the Board.


FINDINGS OF FACT

1.  The evidence of record fails to make it as likely as not 
that the veteran's bilateral hearing loss was caused by his 
time in service.

2.  The evidence of record fails to make it as likely as not 
that the veteran's tinnitus was caused by his time in 
service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran asserts that he has hearing loss and tinnitus 
which he believes are the result of his time in service in 
the Air Force.

Service medical records fail to show any complaints of or 
treatment for either hearing loss or tinnitus.  On the 
veteran's separation physical in 1952 his ears were found to 
be normal, and he scored 15/15 on whispered voice testing.  
No tinnitus was noted.

Following service, the first medical evidence presented was 
dated in 1997 and found the veteran's ears to be normal; and 
the veteran first filed for service connection for hearing 
loss in February 2000, nearly fifty years after he was 
discharged from service.

At a VA audiology consult in January 2000 the veteran 
reported difficulty understanding speech, but he denied 
significant tinnitus or vestibular signs, and he reported 
that his primary noise exposure was from employment at a 
chemical plant.  The veteran denied significant noise 
exposure while serving in the Air Force.  Audiologic testing 
showed very mild sensioneural hearing loss in both ears, and 
word recognition ability was excellent in both ears.

The veteran responded to this report indicating that he was 
in fact exposed to significant noise while in the military.  
He explained that he was assigned to an Air Base at which B-
36 bombers would take off and land, and he stated that these 
planes caused the earth and barracks to vibrate and shake.  
He reported that the noise from these planes caused 
headaches, and noted that long after the planes were silent 
he remembered feeling the aftershock.  He then reported being 
transferred to an Air Force Base where jet testing and pilot 
training took place; he remembered jets flying low to 
practice dog fighting; and he remembered Capt. Chuck Yeager 
breaking the sound barrier while he was at the base.

The veteran submitted private medical records from May 2000 
in which he denied having received any medical or surgical 
treatment for hearing loss, and he denied ever using any 
hearing aids.  Private audiologic testing showed bilateral 
hearing loss.

In June 2003, Dr. Gailiunas wrote a note indicating that the 
veteran had hearing loss and tinnitus; and he opined that 
"these certainly can possibly be related to his work in the 
Airforce." (Emphasis in original).  Dr. Gailiunas wrote 
another letter which was received in August 2003 in which he 
indicated that the veteran's hearing loss and tinnitus had 
become disabling to him, and he once again stated that it was 
possible that his symptoms were caused by noise exposure 
during his time in the military.  Testing by a Dr. Lousteau 
in August 2003 again showed hearing loss, but Dr. Lousteau 
failed to express an opinion as to the etiology of the 
veteran's hearing loss.

While the veteran believes that his hearing loss and tinnitus 
were caused by military noise exposure, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to provide the 
requisite nexus between either his hearing loss or his 
tinnitus and his time in service.  

While Dr. Gailiunas suggested the possibility that the 
veteran's hearing loss and tinnitus were related to military 
noise exposure, possible is less than probable, or even as 
likely as not; and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty for medical 
nexus evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Therefore, Dr. Gailiunas' opinion alone is insufficient to 
provide the basis for the grant of service connection.  
However, it did provide a suggestion of a relationship that 
was sufficient to warrant a VA examination.

The veteran was informed that he was going to be scheduled 
for a VA examination to obtain an opinion as to the etiology 
of his hearing loss and tinnitus.  The veteran indicated that 
he was living in Savannah at the time, but he indicated that 
he would prefer his VA examination be conducted in New 
Orleans.  An attempt was made to accommodate the veteran's 
request, but a correspondence from the Southwest Louisiana 
Veterans' Health Care System indicated that they did not have 
audiologic testing capabilities at that time.  As such, the 
veteran was scheduled for examinations at the Charleston, 
South Carolina VA facility in May 2007 and then again in June 
2007.  However, the veteran failed to appear on either 
occasion. 

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Because the veteran failed to appear for his VA examinations 
on multiple occasions, the Board is forced to rate the 
veteran's claim based on the evidence of record.  See 
38 C.F.R. § 3.655(b). 

Unfortunately, the evidence, while it shows that the veteran 
currently has hearing loss and tinnitus, fails to make it as 
likely as not that either hearing loss or tinnitus was caused 
by his time in service, as the first diagnoses of either 
hearing loss or tinnitus were more than forty years after 
service, and the medical opinions as to the etiology of the 
hearing loss and tinnitus were too speculative.  Accordingly, 
the veteran's claims are denied.



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in August 2006, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also scheduled for two VA examinations, but he 
failed to report on either occasion, and he did not submit 
any good cause for his absence.  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
ROBERT C. SCHARNBERGER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


